Exhibit 10.5
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT dated as of March 11, 2014 (the “Agreement”) is by and
among Intellicell Biosciences, Inc., a Nevada corporation (the “Parent”),
Intellicell Biosciences, Inc., a New York corporation (“Intellicell”), ICBS
Research Corp., a New York corporation (“ICBS”) and Tech-Stem, Inc., a New York
corporation (“Tech Stem” and collectively with the Parent, Intellicell and ICBS,
the ”Grantors” and each, a “Grantor”), in favor of YA Global Master SPV, Ltd.
and its successors and assigns (the “Secured Party”).
 
WHEREAS, the Secured Party and the Parent have entered into a Securities
Purchase Agreement dated as of the date hereof (the “Securities Purchase
Agreement”) pursuant to which the Secured Party will purchase from the Parent a
Secured Convertible Debenture (the “Debenture”) in the original principal amount
of Two Million One Hundred Thousand and 00/100 Dollars ($2,100,000) and warrants
for the purchase of the Parent’s common stock;
 
WHEREAS, it is a condition precedent to the effectiveness of the Securities
Purchase Agreement and the transactions contemplated thereby that the Grantors
execute and deliver this Agreement; and
 
WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Grantor.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
 
DEFINITIONS AND INTERPRETATIONS
 
1.1 Recitals.
 
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
 
1.2 Interpretations.
 
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
 
1.3 Definitions.
 
(a) To the extent used in this Agreement and not defined herein, terms defined
in the UCC shall have the meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined) ascribed to such terms
in the UCC.  To the extent the definition of any category or type of Collateral
is expanded by any amendment, modification or revision to the UCC, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
 
1

--------------------------------------------------------------------------------

 
 
(b) As used in this Agreement, the following terms shall have the meanings
indicated below (such meanings to be equally applicable to both the singular and
plural forms of such terms):
 
“Collateral” has the meaning set forth in Section 2.1.
 
“Deposit Account” has the meaning set forth in Section 6.16.
 
“Event of Default” shall mean have the meaning set forth in the Debenture.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
“Intellectual Property” shall mean all present and future trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.  Schedule 4 attached hereto
sets forth all Intellectual Property of the Grantors (as such Schedule may be
amended, modified or supplemented from time to time).
 
“Lien” has the meaning set forth in Section 4.2.
 
“Material Adverse Effect” shall mean any material and adverse affect upon (a)
any Grantor’s assets, business, operations, properties or condition, financial
or otherwise; (b) any Grantor’s ability to make payment as and when due of all
or any part of the Obligations; or (c) the Collateral.
 
“Obligations” shall mean and include any and all debts, liabilities,
obligations, covenants and duties owing by any Grantor to the Secured Party, now
existing or hereafter arising of every nature, type, and description, whether
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, or contingent, and whether or not evidenced by a note,
guaranty or other instrument, and any amendments, extensions, renewals or
increases thereof, including, without limitation, all those under (i) the
Securities Purchase Agreement, the Debenture, this Agreement and the other
Transaction Documents; (ii) any agreement, instrument or document related to the
Transaction Documents; or (iii) any other or related documents, and including
any interest accruing thereon after insolvency, reorganization or like
proceeding relating to the Grantors, whether or not a claim for post-petition
interest is allowed in such proceeding, and all costs and expenses of the
Secured Party incurred in the enforcement, collection or otherwise in connection
with any of the foregoing, including, but not limited to, reasonable attorneys’
fees and expenses and all obligations of the Grantors to the Secured Party to
perform acts or refrain from taking any action.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” shall mean: (i) indebtedness evidenced by the
Debenture; (ii) indebtedness identified on Schedule 1 hereto, (iii) indebtedness
incurred solely for the purpose of financing the acquisition or lease of any
equipment, data bases or software by any Grantor, including capital lease
obligations with no recourse other than to such equipment, data bases or
software; (iv) indebtedness (A) the repayment of which has been subordinated to
the payment of the Obligations on terms and conditions acceptable to the Secured
Party, in the Secured Party’s sole and exclusive discretion, including with
regard to interest payments and repayment of principal, (B) which does not
mature or otherwise require or permit redemption or repayment prior to or on the
91st day after the maturity date of the Debenture; and (C) which is unsecured;
(v) unsecured intercompany indebtedness solely between the Parent and its
domestic subsidiaries, provided that (x) in each case a majority of the equity
of any such domestic subsidiary is directly or indirectly owned by the Company,
such domestic subsidiary is controlled by the Company and such domestic
subsidiary has joined this Agreement or otherwise executed a security agreement
in form and substance substantially similar to this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by the Parent or
its domestic subsidiary, as applicable, as collateral pursuant to this
Agreement; (vi) reimbursement obligations in respect of letters of credit issued
for the account of the Parent or any Grantor for the purpose of securing
performance obligations of the Parent or such Grantor incurred in the ordinary
course of business so long as the aggregate face amount of all such letters of
credit does not exceed $25,000 at any one time; and (vii) renewals, extensions
and refinancing of any indebtedness described in clause (i), (ii) or (iii) of
this subsection.
 
“Permitted Liens” shall mean (i) the security interest created by this
Agreement, (ii) [Intentionally Omitted], (iii) existing Liens disclosed by each
Grantor on Schedule 4.2; (iv) inchoate Liens for taxes, assessments or
governmental charges or levies not yet due, as to which the grace period, if
any, related thereto has not yet expired, or being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (v) Liens of carriers, materialmen, warehousemen,
mechanics and landlords and other similar Liens which secure amounts which are
not yet overdue by more than 60 days or which are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (vi) non-exclusive licenses, sublicenses, leases or
subleases granted to other persons not materially interfering with the conduct
of the business of the Grantors; (vii) Liens securing capitalized lease
obligations and purchase money indebtedness incurred solely for the purpose of
financing an acquisition or lease; (viii) easements, rights-of-way,
restrictions, encroachments, municipal zoning ordinances and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
debt and not materially interfering with the conduct of the business of the
Grantors and not materially detracting from the value of the property subject
thereto; (ix) Liens arising out of the existence of judgments or awards which
judgments or awards do not constitute an Event of Default; (x) Liens incurred in
the ordinary course of business in connection with workers compensation claims,
unemployment insurance, pension liabilities and social security benefits and
Liens securing the performance of bids, tenders, leases and contracts in the
ordinary course of business, statutory obligations, surety bonds, performance
bonds and other obligations of a like nature (other than appeal bonds) incurred
in the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money); (xi) Liens in favor of a banking institution
arising by operation of law encumbering deposits (including the right of
set-off) and contractual set-off rights held by such banking institution and
which are within the general parameters customary in the banking industry and
only burdening deposit accounts or other funds maintained with a creditor
depository institution; (xii) usual and customary set-off rights in leases and
other contracts; and (xiii) escrows in connection with acquisitions and
dispositions.
 
 
3

--------------------------------------------------------------------------------

 
 
“Real Estate” means all leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Grantor, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.  Schedule 5
attached hereto sets forth all Real Estate of the Grantors (as such Schedule may
be amended, modified or supplemented from time to time).
 
“Transaction Documents” shall have the meaning ascribed thereto in the
Debenture.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New Jersey; provided, however, that if
a term is defined in Article 9 of the Uniform Commercial Code differently than
in another Article thereof, the term shall have the meaning set forth in Article
9 of the UCC; providedfurther that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New Jersey, “Uniform Commercial Code” means the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
availability of such remedy, as the case may be.
 
ARTICLE 2.
 
SECURITY INTEREST
 
2.1 Grant of Security Interest.
 
(a) As security for the payment or performance in full of the Obligations, each
Grantor hereby pledges to the Secured Party and hereby grants to the Secured
Party a security interest in and to all assets and personal property of each
Grantor, wherever located and whether now or hereinafter existing and whether
now owned or hereafter acquired, of every kind and description, tangible or
intangible, including without limitation, all Real Estate, Goods, Inventory,
Equipment, Fixtures, Instruments, Documents, Accounts, Contracts and Contract
Rights, Chattel Paper, Deposit Accounts, Money, Letters of Credit and
Letter-of-Credit Rights, Commercial Tort Claims, Securities and all other
Investment Property, General Intangibles, Farm Products, all books and records
and information relating to any of the foregoing, all Supporting Obligations,
and any and all Proceeds and products of any and all of the foregoing, and as
more particularly described on Exhibit A attached hereto (collectively, the
“Collateral”).
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Each Grantor shall make, execute, acknowledge, file, record and deliver to
the Secured Party such documents, instruments, and agreements, including,
without limitation, financing statements, mortgages, certificates, affidavits
and forms as may, in the Secured Party’s reasonable judgment, be necessary to
effectuate, complete or perfect, or to continue and preserve, the security
interest of the Secured Party in the Collateral.
 
2.2 No Assumption of Liability.
 
The security interest in the Collateral is granted as security only and shall
not subject the Secured Party to, or in any way alter or modify any obligation
or liability of any Grantor with respect to or arising out of the Collateral.
 
ARTICLE 3.
 
ATTORNEY-IN-FACT; PERFORMANCE
 
3.1 Secured Party Appointed Attorney-In-Fact.
 
Upon the occurrence and during the continuance of an Event of Default, each
Grantor hereby appoints the Secured Party as its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of each Grantor
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement or for the purpose of
perfecting, confirming, continuing , enforcing or protecting the security
interest in the Collateral, including, without limitation, to (a) file one or
more financing statements, continuing statements, filings with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) or other documents; (b) receive and collect all instruments made payable
to a Grantor representing any payments in respect of the Collateral or any part
thereof and to give full discharge for the same; and (c) demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose, or realize on the
Collateral as and when the Secured Party may determine.  To facilitate
collection, the Secured Party may notify account debtors and obligors on any
Collateral to make payments directly to the Secured Party.  The foregoing power
of attorney is a power coupled with an interest and shall be irrevocable until
all Obligations are paid and performed in full.  The Grantors agree that the
powers conferred on the Secured Party hereunder are solely to protect the
Secured Party’s interests in the Collateral and shall not impose any duty upon
the Secured Party to exercise any such powers.
 
3.2 Secured Party May Perform.
 
If a Grantor fails to perform any agreement contained herein, the Secured Party,
at its option, may itself perform, or cause performance of, such agreement, and
the expenses of the Secured Party incurred in connection therewith shall be
included in the Obligations secured hereby and payable by the Grantors under
Section 8.4.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES
 
4.1 Authorization: Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
4.2 Ownership of Collateral; Priority of Security Interest.
 
Each Grantor represents and warrants that it is the legal and beneficial owner
of the Collateral free and clear of any lien, security interest, option or other
charge or encumbrance (each, a “Lien”) except for the Permitted Liens.  Except
for the Permitted Liens, (a) the security interest granted to the Secured Party
hereunder shall be a first priority security interest subject to no other Liens,
and (b) no financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office.
 
4.3 Location of Collateral.
 
The Collateral is or will be kept at the address(es) of each Grantor set forth
on Schedule 4.3 attached hereto.  Unless otherwise provided herein, the Grantors
will not remove any Collateral from such locations without the prior written
consent of the Secured Party.
 
4.4 Location, State of Incorporation and Name of Grantors.
 
Each Grantor’s principal place of business; state of incorporation, organization
or formation; organization id; and exact legal name is set forth on Schedule 4.4
attached hereto.
 
4.5 SEC Documents; Financial Statements.
 
Each Grantor has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), for the two (2) years preceding
the date hereof (or such shorter period as such Grantor was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension.  As
of their respective dates, to the best knowledge and belief of Steven Victor,
the Parent’s Chief Executive Officer, and as further evidenced by their
certifications, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of each Grantor included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with GAAP, consistently applied, during the periods involved (except (a) as may
be otherwise indicated in such financial statements or the notes thereto, or (b)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of each Grantor as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
 
5.1 Method of Realizing Upon the Collateral: Other Remedies.
 
If any Event of Default shall have occurred and be continuing:
 
(a) The Secured Party may exercise in respect of the Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral), and also may (i)
take absolute control of the Collateral, including, without limitation, transfer
into the Secured Party's name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
each Grantor to assemble all or part of the Collateral as directed by the
Secured Party and make it available to the Secured Party at a place or places to
be designated by the Secured Party that is reasonably convenient to both
parties, and the Secured Party may enter into and occupy any premises owned or
leased by a Grantor where the Collateral or any part thereof is located or
assembled for a reasonable period in order to effectuate the Secured Party’s
rights and remedies hereunder or under law, without obligation to such Grantor
in respect of such occupation, and (iii) without notice except as specified
below and without any obligation to prepare or process the Collateral for sale,
(A) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Secured Party may deem commercially reasonable and/or (B) lease,
license or dispose of the Collateral or any part thereof upon such terms as the
Secured Party may deem commercially reasonable.  Each Grantor agrees that, to
the extent notice of sale or any other disposition of the Collateral shall be
required by law, at least ten (10) days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of the Collateral is to be made shall constitute reasonable
notification.  The Secured Party shall not be obligated to make any sale or
other disposition of any Collateral regardless of notice of sale having been
given. The Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree, and waives all rights that
such Grantor may have to require that all or any part of such Collateral be
marshaled upon any sale (public or private) thereof.  Each Grantor hereby
acknowledges that (1) any such sale of the Collateral by the Secured Party may
be made without warranty, (2) the Secured Party may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (3) such
actions set forth in clauses (1) and (2) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.4 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect.  Any surplus of such cash or cash
proceeds held by the Secured Party and remaining after the indefeasible payment
in full in cash of all of the Obligations shall be paid over to whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Party is legally
entitled, the Grantors shall be liable for the deficiency, together with
interest thereon at the rate specified in the Debenture for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the fees, costs, expenses and other
client charges of any attorneys employed by the Secured Party to collect such
deficiency.
 
(d) Each Grantor hereby acknowledges that if the Secured Party complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.
 
(e) The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent permitted by applicable law, each Grantor hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Secured Party’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent permitted by applicable law, each Grantor hereby irrevocably waives
the benefits of all such laws.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2 Section 5.2 Duties Regarding Collateral.
 
The Secured Party shall have no duty as to the collection or protection of the
Collateral or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Collateral actually in the Secured Party’s possession.
 
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:
 
6.1 Existence, Properties, Etc.
 
Each Grantor shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (a) to maintain such Grantor’s due organization, valid existence and
good standing under the laws of its state of incorporation, and (b) to preserve
and keep in full force and effect all qualifications, licenses and registrations
in those jurisdictions in which the failure to do so could have a Material
Adverse Effect.  A Grantor shall not do, or cause to be done, any act impairing
the Grantor’s corporate power or authority (i) to carry on such Grantor’s
business as now conducted, and (ii) to execute or deliver this Agreement or any
other Transaction Document, including, without limitation, the Guaranty, Pledge
Agreement, Intellectual Property Security Agreement and any other mortgages,
pledges, or other collateral documents, and any UCC-1 Financing Statement
required by the Secured Party to which it is or will be a party, or perform any
of its obligations hereunder or thereunder.
 
6.2 Financial Statements and Reports.
 
Each Grantor shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
 
6.3 Accounts and Reports.
 
Each Grantor shall maintain a standard system of accounting in accordance with
GAAP and provide, at its sole expense, to the Secured Party the following:
 
(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of such Grantor in excess of $25,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $25,000; and
 
(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Grantors, or
submitted to or filed by the Grantors with any governmental authority involving
or affecting (i) the Grantors that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Collateral;
or (iv) any of the transactions contemplated in this Agreement or the other
Transaction Documents (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).
 
 
9

--------------------------------------------------------------------------------

 
 
6.4 Maintenance of Books and Records: Inspection.
 
Each Grantor shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents), corporate books and financial records, and to
discuss its accounts, affairs and finances with any employee, officer or
director thereof (it being agreed that, unless an Event of Default shall have
occurred and be continuing, there shall be no more than two (2) such visits and
inspections in any fiscal year).
 
6.5 Maintenance and Insurance.
 
(a) Each Grantor shall maintain or cause to be maintained, at its own expense,
all of its material assets and properties in good working order and condition,
ordinary wear and tear excepted, making all necessary repairs thereto and
renewals and replacements thereof.
 
(b) The Grantors shall maintain or cause to be maintained, at their own expense,
insurance in form, substance and amounts (including deductibles), which the
Grantors deem reasonably necessary to the Grantors’ business, (i) adequate to
insure all assets and properties of the Grantors of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy; (ii)
against public liability and other tort claims that may be incurred by the
Grantors; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.
 
6.6 Contracts and Other Collateral.
 
Each Grantor shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Collateral
to which such Grantor is now or hereafter will be party on a timely basis and in
the manner therein required, including, without limitation, this Agreement,
except to the extent the failure to so perform such obligations would not
reasonably be expected to have a Material Adverse Effect.
 
6.7 Defense of Collateral, Etc.
 
Each Grantor shall defend and enforce (a) its right, title and interest in and
to any part of the Collateral; and (b) if not included within the Collateral,
those assets and properties whose loss would reasonably be expected to have a
Material Adverse Effect, each against all manner of claims and demands on a
timely basis to the full extent permitted by applicable law (other than any such
claims and demands by holders of Permitted Liens).
 
6.8 Taxes and Assessments.
 
Each Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date), (b)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed upon a Grantor, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Grantors in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
6.9 Compliance with Law and Other Agreements.
 
Each Grantor shall maintain its business operations and property owned or used
in connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which a Grantor is a party or by which
such Grantor or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
6.10 Notice of Default.
 
The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any Grantor
occurring since the date of the last financial statement of such Grantor
delivered to the Secured Party, which individually or cumulatively when viewed
in light of prior financial statements, which might reasonably be expected to
have a Material Adverse Effect on the business operations or financial condition
of the Grantors.
 
6.11 Notice of Litigation.
 
Each Grantor shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$25,000, instituted by any persons against a Grantor, or affecting any of the
assets of such Grantor, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between a Grantor on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of such Grantor.
 
6.12 Future Subsidiaries.
 
Schedule 6.12 attached hereto identifies all the subsidiaries of the
Grantors.  If any Grantor shall hereafter create or acquire any subsidiary,
simultaneously with the creation or acquisition of such subsidiary, such Grantor
shall cause such subsidiary to become a party to this Agreement as an additional
"Grantor" hereunder, and to duly execute and deliver a guaranty of the
Obligations in favor of the Secured Party in form and substance acceptable to
the Secured Party, in its sole and absolute discretion, and to duly execute
and/or deliver such other documents, in form and substance reasonably acceptable
to the Secured Party, as the Secured Party shall reasonably request with respect
thereto, including, without limitation, a mortgage to the extent such subsidiary
owns any Real Estate.
 
 
11

--------------------------------------------------------------------------------

 
 
6.13 Changes to Identity.
 
Each Grantor will (a) give the Secured Party at least 30 days' prior written
notice of any change in such Grantor's name, identity or organizational
structure, (b) maintain its jurisdiction of incorporation, organization or
formation as set forth on Schedule 4.4 attached hereto, (c) immediately notify
the Secured Party upon obtaining an organizational identification number, if on
the date hereof such Grantor did not have such identification number.
 
6.14 Perfection of Security Interests.
 
(a) Financing Statements.  The Grantors hereby irrevocably authorize the Secured
Party, at the sole cost and expense of the Grantors, at any time and from time
to time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Grantors or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates.  The Grantors agree to furnish any such information to
the Secured Party promptly upon request.  The Grantors also ratify their
authorization for the Secured Party to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.  The Grantors acknowledge that they are not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Secured Party and
agree that they will not do so without the prior written consent of the Secured
Party.  The Grantors acknowledge and agree that this Agreement constitutes an
authenticated record.
 
(b) Possession.  The Grantors (i) shall have possession of the Collateral,
except where expressly otherwise provided in this Agreement or where the Secured
Party chooses to perfect its security interest by possession in addition to the
filing of a financing statement; and (ii) will, where the Collateral is in the
possession of a third party, join with the Secured Party in notifying the third
party of the Secured Party’s security interest and obtaining an acknowledgment
from the third party that it is holding the Collateral for the benefit of the
Secured Party.
 
(c) Control.  In addition to the provisions set forth in Section 6.16, the
Grantors will cooperate with the Secured Party in obtaining control with respect
to the Collateral consisting of (i) Investment Property, (ii) Letters of Credit
and Letter-of-Credit Rights and (iii) electronic Chattel Paper.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) Marking of Chattel Paper.  The Grantors will not create any Chattel Paper
without placing a legend on the Chattel Paper acceptable to the Secured Party
indicating that the Secured Party has a security interest in the Chattel Paper.
 
6.15 Notice of Commercial Tort Claims.
 
Attached as Schedule 6.15 is a list of all Commercial Tort Claims of the
Grantors (as such Schedule may be amended, modified or supplemented from time to
time). If any Grantor shall at any time acquire a Commercial Tort Claim, such
Grantor shall immediately notify the Secured Party in a writing signed by such
Grantor which shall (a) provide brief details of said claim and (b) grant to the
Secured Party a security interest in said claim and in the proceeds thereof, all
upon the terms of this Agreement, in such form and substance satisfactory to the
Secured Party.
 
6.16 Establishment of Deposit Account, Account Control Agreements.
 
(a) At the request of the Secured Party, the Grantors or any one of them, shall
enter into an account control agreement (the “Account Control Agreement”) in
form and substance satisfactory to the Secured Party, in its sole and absolute
discretion, with respect to each of the Grantor’s deposit accounts, including,
without limitation, all savings, passbook, money market or other depository
accounts, and all certificates of deposit, maintained by each Grantor with any
bank, savings and loan association, credit union or other depository institution
maintained or used by each Grantor (the “Deposit Accounts”) providing dominion
and control over such accounts to the Secured Party such that upon notice by the
Secured Party to such bank or other depository institution of the occurrence of
an Event of Default all actions under such account shall be taken solely at the
Secured Party’s direction.  Each Grantor’s current Deposit Accounts are set
forth on Schedule 6.16 (a) attached hereto.
 
(b) Each Grantor shall cause all cash, all collections and proceeds from
accounts receivable, all receipts from credit card payments, and all proceeds
from the sale of any Collateral to be deposited only into its Deposit Accounts
identified on Schedule 6.16(a) hereto in the ordinary course of business and
consistent with past practices.
 
(c) With respect to each Deposit Account, from an after the occurrence of an
Event of Default, the Secured Party shall have the right, at any time and from
time to time, to exercise its rights under such Account Control Agreement,
including, for the avoidance of any doubt, the exclusive right to give
instructions to the financial institution at which such Deposit Account is
maintained as to the disposition of funds or other property on deposit therein
or credited thereto.  The Secured Party hereby covenants and agrees that it will
not send any such notice to a financial institution at which any such Deposit
Account is maintained directing the disposition of funds or other property
therein unless and until the occurrence of an Event of Default.
 
(d) In connection with the foregoing, each Grantor hereby authorizes and directs
each bank or other depository institution which maintains any Deposit Account to
pay or deliver to the Secured Party upon the Secured Party’s written demand
thereof made at any time after the occurrence of an Event of Default has
occurred all balances in each Deposit Account with such depository for
application to the Obligations then outstanding.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
 
NEGATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing, each Grantor covenants and agrees that
it shall not:
 
7.1 Transfers; Liens and Encumbrances.
 
(a) Sell, assign (by operation of law or otherwise), lease, license, exchange or
otherwise transfer or dispose of any of the Collateral, except the Grantors may
(i) lease, sell or dispose of Inventory in the ordinary course of business, and
(ii) sell or dispose of assets the Grantors have determined, in good faith, not
to be useful in the conduct of its business, and (iii) sell or dispose of
accounts in the course of collection in the ordinary course of business
consistent with past practice.
 
(b) Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Collateral other than Permitted Liens.
 
7.2 Restriction on Redemption and Cash Dividends
 
Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock, including, without limitation, any
preferred stock.
 
7.3 Incurrence of Indebtedness.
 
Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Debenture and other
Permitted Indebtedness.
 
7.4 Places of Business.
 
Change its state of organization or its principal place of business without the
written consent of the Secured Party.
 
7.5           No Amendments, Supplements or Modifications.  Amend, modify,
supplement or amend and restate (a) any indebtedness of any Grantor or (b) any
class of preferred stock of the Parent, including, without limitation, in each
case, any securities convertible into the common stock of the Parent, other than
in the ordinary course of business, without the prior written consent of the
Secured Party.
 


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 8.
 
MISCELLANEOUS
 
8.1 Notices.
 
Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered: (a) upon receipt, when delivered personally; (b) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one (1)
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be
 
If to the Secured Party:
YA Global Master SPV, Ltd.
1012 Springfield Avenue
Mountainside, New Jersey 07092
Attention: Mark Angelo
Portfolio Manager
Telephone:  (201) 536-5115
Facsimile:  (908) 232-3647
With a copy to:
 
 
 
 
 
David Gonzalez, Esq.
1012 Springfield Avenue
Mountainside, NJ 07092
Telephone:  (201) 536-5109
Facsimile:  (908) 232-3647
And if to any Grantor:
c/o Intellicell Biosciences, Inc.
460 Park Avenue, 17th Floor
New York, NY 10022
Attention:  Steven Victor, MD, CEO
Telephone: (212) 249-3050
Facsimile:
 
With a copy to:
K&L Gates LLP
Southeast Financial Center, Suite 3900
200 South Biscayne Boulevard
Miami, FL 33131-2399
Attention:   Clayton E. Parker, Esq.
Telephone: (305) 539-3300
Facsimile:   (305) 358-7095
 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (a), (b) or (c) above, respectively.
 
 
15

--------------------------------------------------------------------------------

 
 
8.2 Security Interest Absolute.
 
All rights of the Secured Party hereunder, the security interest in the
Collateral and all obligations of the Grantors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Security Purchase Agreement, Debenture, the other Transaction Documents, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Security Purchase Agreement, Debenture, the other Transaction Documents or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Obligations or (d) the existence of any claim, set-off or other right
which any Grantor may have at any time against any other Grantor or the Secured
Party, whether in connection herewith or any unrelated transaction.
 
8.3 Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
8.4 Expenses.
 
Upon the occurrence of an Event of Default, the Grantors shall be jointly and
severally liable to the Secured Party for any and all out-of-pocket expenses,
including reasonable fees and expenses of its counsel, which the Secured Party
may incur in connection with: (a) the custody or preservation of, or the sale,
collection from, or other realization upon, any of the Collateral; (b) the
exercise or enforcement of any of the rights of the Secured Party hereunder or
(c) the failure by a Grantor to perform or observe any of the provisions hereof.
 
8.5 Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by a Grantor of any undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of a Grantor contained in this Agreement, and no Event
of Default, shall be deemed to have been waived by the Secured Party, nor may
this Agreement be amended, changed or modified, unless such waiver, amendment,
change or modification is evidenced by an instrument in writing specifying such
waiver, amendment, change or modification and signed by the Secured Party in the
case of any such waiver, and signed by the Secured Party and the Grantors in the
case of any such amendment, change or modification.
 
 
16

--------------------------------------------------------------------------------

 
 
8.6 Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect so long as any of the Obligations
shall remain outstanding and (b) be binding upon each Grantor and its successors
and assigns and inure to the benefit of the Secured Party and its successors and
assigns, but will not be assignable or delegable by the Grantors.  Upon the
indefeasible payment in full of the Obligations, the security interests and
liens on the Collateral granted hereunder shall automatically terminate,
provided, however, at any time after such termination the Secured Party is
required to return all or a portion of the Obligations, including, without
limitation, pursuant to a claim by or on behalf of any Grantor or by or on
behalf of any creditor of any Grantor, in connection with an insolvency
proceeding or otherwise, the security interests and liens granted hereunder
shall be automatically reinstated, without any further action of any party, and
the Grantors shall, at the Grantors’ sole cost and expense, execute, deliver and
file all such documents, instruments and agreements the Secured Party deems
reasonably necessary to reinstate, protect and preserve the security interests
and liens granted hereunder.  Notwithstanding anything to the contrary contained
herein, the Grantors’ representations, warrants, agreements and indemnities
shall survive any release of the Collateral hereunder.
 
8.7 Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
8.8 Indemnification.
 
The Grantors shall indemnify, defend, and hold the Secured Party, or any agent,
employee, officer, attorney, or representative of the Secured Party, harmless of
and from any claim brought or threatened against the Secured Party or any such
person so indemnified by: any Grantor; any other obligor or endorser of the
Obligations or any other person (as well as from reasonable attorneys' fees and
expenses in connection therewith) on account of the Secured Party's relationship
with the Grantors arising out of or otherwise relating to the Obligations, or
any other obligor or endorser of the Obligations (each of which may be defended,
compromised, settled, or pursued by the Secured Party with counsel of the
Secured Party's selection, but at the expense of the undersigned).
 
8.9 Applicable Law: Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to conflicts of laws
thereof.  Each Grantor consents to the jurisdiction of the Superior Courts of
the State of New Jersey sitting in Union County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Agreement and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.  Each Grantor hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
 
 
17

--------------------------------------------------------------------------------

 
 
8.10 Waiver of Jury Trial.
 
AS A MATERIAL INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THE SECURITIES
PURCHASE AGREEMENT, DEBENTURE AND OTHER TRANSACTION DOCUMENTS, EACH GRANTOR
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS
TRANSACTION.
 
8.11 Right of Set Off.
 
The Grantors hereby grant to the Secured Party, a lien, security interest and
right of setoff as security for all liabilities and obligations to the Secured
Party, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Secured Party or any of its affiliates, or any
entity under the control of the Secured Party, or in transit to any of them.  At
any time, without demand or notice, the Secured Party may set off the same or
any part thereof and apply the same to any liability or obligation of the
Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
8.12 Liability of Grantors.
 
Notwithstanding any provision herein or in any other Transaction Document, the
Grantors, and each of them, are and shall be jointly and severally liable for
any and all Obligations (whether any such Obligation is specified as an
obligation of the Grantors or of any of them).
 
8.13 Counterparts; Facsimile Signatures.
 
This Agreement may be executed and delivered by exchange of facsimile signatures
of the Secured Party and the Grantors, and those signatures need not be affixed
to the same copy.  This Agreement may be executed in any number of counterparts.
 
8.14 Entire Agreement.
 
This Agreement and the other documents or agreements delivered in connection
herewith contain the entire understanding among the parties and supersede any
prior agreement or understanding among them with respect to the subject matter
hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 
GRANTORS
 
INTELLICELL BIOSCIENCES, INC., a Nevada corporation
 
By:           ____________________________
Name:
Title:
 
INTELLICELL BIOSCIENCES, INC., a New York corporation
 
By:           ____________________________
Name:
Title:
 
ICBS RESEARCH CORP. a New York corporation
 
By:           ____________________________
Name:
Title:
 
TECH-STEM, INC., a New York corporation
 
By:           ____________________________
Name:
Title:           
 
 
19

--------------------------------------------------------------------------------

 



 
 
YA GLOBAL MASTER SPV, LTD.
By: Yorkville Advisors Global, LLC,
Its:  Investment Manager
By_______________________________
Name:
Title:
 
 





 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITION OF COLLATERAL
 
For the purpose of securing prompt and complete payment and performance by the
Grantors of all of the Obligations, each Grantor unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following “Collateral” of the Grantors (all capitalized terms
used herein and not defined in the Agreement shall have the respective meanings
ascribed thereto in the UCC):
 
 
All personal property of each Grantor, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:
 
1.           Goods;
 
2.           Inventory, including, without limitation, all goods, merchandise
and other personal property which are held for sale or lease, or are furnished
or to be furnished under any contract of service or are raw materials,
work-in-process, supplies or materials used or consumed in the Grantors’
business, and all products thereof, and all substitutions, replacements,
additions or accessions therefor and thereto; and any cash or non-cash Proceeds
of all of the foregoing;
 
3.           Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the Grantors
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by the Grantor, and used or acquired for use in the business of the
Grantors, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;
 
4.           Fixtures, including, without limitation, all goods which are so
related to particular real estate that an interest in them arises under real
estate law and all accessions thereto, replacements thereof and substitutions
therefor, including, but not limited to, plumbing, heating and lighting
apparatus, mantels, floor coverings, furniture, furnishings, draperies, screens,
storm windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;
 
5.           Instruments (including promissory notes);
 
6.           Documents;
 
7.           Accounts, including, without limitation, all Contract Rights and
accounts receivable, health-care-insurance receivables, and license fees; any
other obligations or indebtedness owed to a Grantor from whatever source
arising; all rights of a Grantor to receive any payments in money or kind; all
guarantees of Accounts and security therefor; all cash or non-cash Proceeds of
all of the foregoing; all of the right, title and interest of the Grantors in
and with respect to the goods, services or other property which gave rise to or
which secure any of the accounts and insurance policies and proceeds relating
thereto, and all of the rights of the Grantors as an unpaid seller of goods or
services, including, without limitation the rights of stoppage in transit,
replevin, reclamation and resale and all of the foregoing, whether now existing
or hereafter created or acquired;
 
 
21

--------------------------------------------------------------------------------

 
 
8.             Contracts and Contract Rights, including, to the extent not
included in the definition of Accounts, all rights to payment or performance
under a contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper;
 
9.             Chattel Paper (whether tangible or electronic);
 
10.           Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account);
 
11.           Money, cash and cash equivalents;
 
12.           Letters of Credit and Letter-of-Credit Rights (whether or not the
Letter of Credit is evidenced by a writing);
 
13.           Commercial Tort Claims;
 
14.           Securities Accounts, Security Entitlements, Securities, Financial
Assets and all other Investment Property, including, without limitation, all
ownership or membership interests in any subsidiaries or affiliates (whether or
not controlled by the Grantors);
 
15.           General Intangibles, including, without limitation, all Payment
Intangibles and Intellectual Property, tax refunds and other claims of the
Grantors against any governmental authority, and all choses in action, insurance
proceeds, goodwill customer lists, formulae, permits, research and literary
rights, and franchises.
 
16.           Farm Products;
 
17.           All books and records and information (including all ledger
sheets, files, computer programs, tapes and related data processing software)
evidencing an interest in or relating to any of the foregoing and/or to the
operation of the Grantors’ business, and all rights of access to such books and
records, and information, and all property in which such books and records, and
information are stored, recorded and maintained.
 
18.           To the extent not already included above, all Supporting
Obligations, and any and all cash and non-cash Proceeds, products, accessions,
and/or replacements of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing.
 
 
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
(Indebtedness)




2013-14 Transactions
Name
Description
 
Amount
 
 Date
 
TA Letter - Shares reserve
   
Conversion
 
 Notes
Barry Liben
Securities Settlement Agreement
  $ 65,000.00  
27-Jan-14
    65,000,000.00     $ 58,285.50  
First conversion (will have $6,714.50 left)
Brother Capital
Securities Settlement Agreement
  $ 75,000.00  
13-Jan-14
    75,000,000.00     $ 45,975.00  
First conversion (will have $29,025 left)
Empire Equity LTD
Securities Settlement Agreement
  $ 100,000.00  
28-Jan-14
    100,000,000.00     $ 50,000.00  
First conversion (will have $50,000 left)
Dr. Michael Kesslebrenner
Securities Settlement Agreement
  $ 25,000.00  
10-Jan-14
    25,000,000.00          
Did not convert yet?
Burrington Capital
Securities Settlement Agreement
  $ 100,000.00  
2-Jan-14
          $ 26,000.00  
Last conversion for Securities Settlement
 
Securities Settlement Agreement
  $ 100,000.00  
5-Feb-14
          $ 26,750.00  
First Conversion ($73,250 left)
Patrick Tuohy
Securities Settlement Agreement
  $ 10,000.00  
27-Jan-14
    10,000,000.00     $ 10,000.00  
First and only Conversion needed
Hudson
Securities Settlement Agreement
  $ 300,000.00                    
$18,700 Outstanding
WHC
Securities Settlement Agreement
  $ 100,000.00      
No shares left in reserve
         
$38,502.72 Outstanding
LG
    $ 250,000.00                    
$53,787.39 Outstanding
JMJ
Convertible Note
  $ 150,000.00      
No shares left in reserve
         
$77,774.44 Outstanding + interest
 
Convertible Note
  $ 25,000.00                    
$31,111.11 Outstanding + interest



Name
 
New Debt
   
Amount
 
 Date
Barry Liben
 
Convertible Note
    $ 70,000.00  
27-Jan-14
Brother Capital
 
Convertible Note
    $ 75,000.00  
21-Jan-14
Empire Equity LTD
 
Convertible Note
    $ 100,000.00  
28-Jan-14
Dr. Michael Kesslebrenner
 
Convertible Note
    $ 25,000.00  
10-Jan-14
Burrington Capital
 
Convertible Note
    $ 100,000.00  
2-Jan-14
      N/A            
Patrick Tuohy
    N/A            
Hudson
 
Convertible Note
    $ 100,000.00    
WHC
 
Convertible Note
    $ 75,000.00  
15-Nov-13
LG
                 
JMJ
                                     



 
23

--------------------------------------------------------------------------------

 




Redwood Managemnt Analysis of SVFC Intellicel Bioscience Investments
      12 %                           14.1.28                                    
               
Owner
 
Deal #
Names
 
Dates
     
Total
   
assigned
   
Net
   
Interest
   
Converted
   
Balance remaing + Interest
 
RM
 
SVFC1
Bluming, et al
    13.8.7  
DEBT
  $ 878,644     $ (400,000 )   $ 478,644     $ 50,263.25     $ 323,440     $
155,204  
RM
 
SVFC2
JSA,et al
    13.8.23  
DEBT
  $ 430,000     $ -     $ 430,000     $ 22,336.44     $ 237,283     $ 192,717  
RM
 
SVFC3
SRFF
    13.9.16  
DEBT
  $ 386,495     $ -     $ 386,495     $ 17,026.96     $ -     $ 386,495  
Red 2
 
SVFC4
JJK
    13.10.25  
DEBT
  $ 153,442     $ -     $ 153,442     $ 4,792.42     $ -     $ 153,442  
RM
 
SVFC5
Victor/Rhodes
    13.10.25  
DEBT
  $ 1,250,000     $ -     $ 1,250,000     $ 39,041.10     $ -     $ 1,250,000  
$ -                                                                
RM
 
convert
Intellicell
    14.1.17  
Conv
  $ 67,000     $ -     $ 67,000     $ 242.30     $ -     $ 67,000  
Red2
 
convert
Intellicell
    13.8.5  
Conv
  $ 250,000     $ -     $ 250,000     $ 14,465.75     $ -     $ 250,000  
Red3
                  $ 75,000                                          
Total
        $ 3,490,581  
($400,000)
  $ 3,090,581     $ 148,168.00     $ 560,723     $ 2,454,858                    
                                                            $ 2,454,858  



 
MD Global Partners LLC
convertible Note
  $ 20,000.00  
4-Sep-13
 
convertible Note
  $ 35,000.00  
6-Nov-13
 
convertible Note
  $ 50,000.00  
9-Jan-14

 
Magna / Dominion
Convertible Debenture
  $ 535,833.33    
Interest Accrued to date
  $ 27,332.88    
Total outstanding as of 1/23/2014
  $ 563,166.21    
Add: Prepayment (30%)
  $ 168,949.86    
Total balance due 1/23/2014
  $ 732,116.07  



 
24

--------------------------------------------------------------------------------

 
Vendor Debt
Vendor
   
Agency
   
Contact Information
 
Email
 
Amount
 
Notes
Ed Allera
FDA Lawyer
    N/A    
Barbara Ricciardi 202-452-7936
      $ 525,583.00    
Hunton & Willians
Patent Lawyer
    N/A    
Anita 202-955-1632
 
anankervis@hunton.com
  $ 135,524.66    
Rubenstein Investor Relations
      N/A       212-843-1900       $ 15,750.00    
Traxle Laboratory Furniture Systems
Lab furniture
    N/A       908-410-6937       $ 6,285.00    
Shore Group
Phones
    N/A    
Barbara Garcia -O: 212-364-6729 C: 201-679-4327
 
barbara.garcia@shoregroup.com
  $ 13,233.68    
Millipore
Lab equipment
 
File #777698
   
Mike Foxx: 773-205-3188
 
mfoxx@arhelp.com
  $ 13,610.52    
Heilsher
Lab equipment
 
Richard, James & Associates
   
Tanya Webb 360-213-0604
 
twebb@richardjamesinc.com
  $ 8,522.00    
Sichenzia Ross Friedman and Ference
Redwood picking up
    N/A               $ 474,764.00    
Biologics Consulting Group
FDA Consultants
 
ABNA International
   
Joe Kennedy 302-338-9616
      $ 93,005.93    
Jankoff & Gabe
Lawyer
 
Morris Gellar Law Firm
   
Morris Gellar 516-220-1752
 
mgadv1@aol.com
  $ 13,080.00  
Paid Half on 2/5/2014: $9,071.38
Epstein Becker & Green
lawyer
    N/A    
Jeanie Sammarco -212-351-4550
      $ 16,618.66    
Reed Smith
Lawyer
    N/A    
Bee McNamry 412-288-5431
 
bmcnamry@reedsmith.com
  $ 15,105.40    
Unitex
Surgical uniforms
 
ACL Adjustments File #752.0148
   
Kathleen Pikart 201-288-7144
 
kpiekart@aclcollect.com
  $ 3,812.23    
Mintz Levin
Lawyers
    N/A    
Chuck Horian 617-348-4969
 
billing@mintz.com
  $ 25,382.12    
Luckossky law Firm
Lawyers
                    $ 124,812.45    
Roth Law Firm
Lawyers
    N/A    
Richard Roth 212-542-8882
      $ 196,612.00    
Himmelstein Esq
Lawyers
    N/A       212-349-3000       $ 2,264.93    
CFO Squad
CFO
                    $ 8,500.00    
Rutgers
Lab study
    N/A    
Frank Cochan 848-932-4125
 
cotchan@rci.rutgers.edu
  $ 25,000.00    
Rick Leimach
former CFO
                    $ 50,906.00    
Michael Friedman
Employee
                    $ 200,000.00    
Ludlow Research
IR
                    $ 15,000.00    
Robert Sexaeur
Employee
                    $ 200,000.00    
Univ. of FL
Lab Study
    N/A    
Warren Russle Stamp 352-39206626
 
wstam@eng.ufl.edu
  $ 33,781.00    
DawnBeto
Lawyer
                    $ 6,000.00                             $ 2,223,153.58    
PAID
                             







 
25

--------------------------------------------------------------------------------

 










Promissory Notes - 1-1-14
Name
 
Date
   
Amount
 
University of Florida, Department of Materials Science and Engineering
    1.1.14     $ 33,781.00  
The Roth Law Firm, PLLC
    1.1.14     $ 196,612.00  
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.c.
    1.1.14     $ 25,382.12  
Lucosky Brookman, LLP
    1.1.14     $ 124,812.45  
Hunton & Williams
    1.1.14     $ 187,106.57  
Dr. Michael Friedman
    1.1.14     $ 200,000.00  
Buchanan Ingersoll & Rooney, PC
    1.1.14     $ 525,583.00  
Biologics Consulting Group, Inc.
    1.1.14     $ 93,005.93                                 $ 1,386,283.07  

 
 
26

--------------------------------------------------------------------------------

 

 
SCHEDULE 4
(Intellectual Property)

 
Copyrights


NONE


Copyright Licenses


NONE
Patents
 
 
27

--------------------------------------------------------------------------------

 


Country
 
Patent Application No.
Patent No.
 
Filing Date
Issue Date
Owner
ULTRASONIC CAVITATION DERIVED STROMAL OR MESENCHYMAL VASCULAR EXTRACTS AND CELLS
DERIVED THEREFROM OBTAINED FROM ADIPOSE TISSUE AND USE THEREOF
US
    8,440,440  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
US-CON
    13/745,367  
1-Jan-2013
Intellicell Biosciences, Inc. (NY corporation)
PCT
 
PCT/US11/64464
 
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
AU
    2011352928  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
CA
    2823123  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
CN
    201180068607.8  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
EPO
    11854049.1  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
KR
    10-2013-7020022  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
NZ
    612801  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
TH
    1301003638  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
HK
    201180068607.8  
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
ISOLATION OF STROMAL VASCULAR FRACTION FROM NON-LIVING ADIPOSE TISSUE USING
ULTRASONIC CAVITATION
PRO
    61/674,116  
20-Jul-2012
Intellicell Biosciences, Inc. (NY corporation)
PRO
    61/721,917  
02-Nov-2012
Intellicell Biosciences, Inc. (NY corporation)
PCT
 
PCT/US13/51238
 
19-Jul-2013
Intellicell Biosciences, Inc. (NY corporation)
METHOD OF HARVESTING SVF FROM VARIOUS TISSUES USING INDIRECT ULTRASONIC
CAVITATION
PRO
    61/773,482  
06-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)
PRO
    61/793,934  
15-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)
ISOLATION OF SVF FROM ADIPOSE TISSUE OBTAINED USING HOMOGENIZATION WITH BEADS
PRO
    61/693,982  
28-Aug-2012
Intellicell Biosciences, Inc. (NY corporation)
PCT
 
PCT/US13/57007
 
28-Aug-2013
Intellicell Biosciences, Inc. (NY corporation)
ALLOGENEIC STORMAL VASCULAR FRACTION TRANSPLANTATION BY BLOOD TYPE MATCHING
PRO
    61/784,173  
14-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)





Patent Licenses


NONE
 
 
28

--------------------------------------------------------------------------------

 


Trademarks


Registered Owner of Trademark or Service Mark
Trademark or Service Mark
Country
 
Registration or Application Number
 
Registration or Application Date
Intellicell Biosciences, Inc., a New York corporation
Intellicell Biosciences
USA
    4463026  
1/7/2014
Intellicell Biosciences, Inc.
IntelliCell
USA
    4481456  
2/11/2014
Intellicell Biosciences, Inc.
IntelliCell
USA
    86104962  
10/29/2013
Steven Victor
IntelliCell
USA
    85546455  
2/17/2012







Trademark Licenses


NONE


 
29

--------------------------------------------------------------------------------

 




SCHEDULE 4.2
(Permitted Liens)

 
Name of Holder of Lien/Encumbrance
Description of Property Encumbered
Company/Subsidiary
IRS
 
Intellicell Biosciences, Inc.
NY Department of Taxation and Finance
 
Intellicell Biosciences, Inc.
Commissioner of Labor, State of New York
 
Inellicell Biosciences, Inc.

 
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3
(Addresses)



Name
Address
Intellicell Biosciences, Inc., a Nevada corporation
460 Park Avenue
17th Floor
New York, NY 10022
Intellicell Biosciences, Inc., a New York corporation
460 Park Avenue
17th Floor
New York, NY 10022
ICBS Research Corp.
460 Park Avenue
17th Floor
New York, NY 10022
Tech-Stem, Inc.
460 Park Avenue
17th Floor
New York, NY 10022

 
 
31

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.4
(Location, State of Incorporation, Name)




Name
Place of Business
State of Incorporation/Formation
Organization ID
Intellicell Biosciences, Inc., a Nevada corporation
460 Park Avenue
17th Floor
New York, NY 10022
Nevada
C5404-1999
Intellicell Biosciences, Inc., a New York corporation
460 Park Avenue
17th Floor
New York, NY 10022
New York
3984763
ICBS Research Corp.
460 Park Avenue
17th Floor
New York, NY 10022
New York
2184769
Tech-Stem, Inc.
460 Park Avenue
17th Floor
New York, NY 10022
New York
3953711





SCHEDULE 5
(Real Estate)


NONE
 
 
32

--------------------------------------------------------------------------------

 




SCHEDULE 6.12
(Current Subsidiaries)




Intellicell Biosciences, Inc., a Nevada corporation, owns 100% of the common
stock of Intellicell Biosciences, Inc., a New York corporation


Intellicell Biosciences, Inc., a New York corporation, owns 100% of the common
stock of ICBS Research, Inc., a New York corporation


Intellicell Biosciences, Inc., a New York corporation, owns 100% of the common
stock of Tech-Stem, Inc., a New York corporation


ICBS Research Corp., a New York corporation, has no subsidiaries


Tech-Stem, Inc., a New York corporation, has no subsidiaries




 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.15
(Commercial Tort Claims)


NONE




 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.16 (a)
(Deposit Accounts)






 
 
 
Name
 
 
Name of Depositary Institution
Type of Account (i.e. Deposit, Commodity, Payroll, Securities,)
 
 
 
Account Number
Intellicell Biosciences, Inc., a New York corporation
JPMorgan Chase
Checking
518615872
ICBS Research Corp.
JPMorgan Chase
Checking
528790053




35